FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EUGENIA PARIS,                                   No. 14-70892

               Petitioner,                       Agency No. A026-823-395

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                January 20, 2016 **

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Eugenia Paris, a native and citizen of Romania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir.

2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Paris’s fourth motion to

reopen as untimely and number-barred because the motion was filed more than six

years after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and Paris

failed to establish the due diligence required for equitable tolling of the filing

deadline, see Avagyan, 646 F.3d at 678-80 (equitable tolling is available to a

petitioner who establishes that she suffered from deception, fraud or error, and

exercised due diligence in discovering such circumstances). Because the BIA’s

timeliness determination is dispositive, the BIA was not required to address Paris’s

contentions regarding her convictions. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (“As a general rule courts and agencies are not required to

make findings on issues the decision of which is unnecessary to the results they

reach.” (citation and quotation marks omitted)).

      In light of this disposition, we do not reach Paris’s contentions regarding her

convictions or compliance with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

      PETITION FOR REVIEW DENIED.




                                            2                                        14-70892